Committee for the Study and Evaluation of the Judicial System of Puerto Rico
ORDER
San Juan, Puerto Rico, January 13, 1965
1. Having examined the letters of.November 18 and December 16, 1964 from Mr.. José Trias Monge, Chairman of the Committee for the Study , and Evaluation .of the Judicial System of the Judicial .Conference of Puerto Rico, setting forth the need for contracting the services of additional advisers to help the Committee complete the .work commenced in compliance with the Court’s commitment, particularly concerning the studies, for the reports on the Superior Court and the District Court;
2. Having considered the commitment entrusted to the said Committee by our Order of November 26, 1963, and the need to complete the proper studies as soon, as possible in order that the said Committee may submit its final report within a reasonable term; .
3. Having considered the estimate of the expenses submitted by the Committee Chairman in those letters for a total sum of FIFTEEN THOUSAND DOLLARS ($15,000);
4. Having considered that the appropriation “Conferences for members of the Judiciary and holding of the *900Judicial Conference of Puerto Rico” (Expense Item 81) of the functional budget of expenses of the Supreme Court corresponding to fiscal year 1964-65 may be increased by means of transfers of funds accruing from economies in other appropriations in an amount sufficient to defray the expenses estimated by the said Committee in the study in question, as well as other expenses also proper of the object of such appropriation, up to June 30, 1965;
The Committee for the Study and Evaluation of the Judicial System of .the Judicial Conference of Puerto Rico is hereby authorized (1) to engage, through its Chairman, Mr. José Trias Monge, and upon compliance with the requirements of law and applicable regulations, by contract for the said Committee, in the capacity of assistants, the personal services of members of the Bar Association of Puerto Rico, and to agree with the latter on the reasonable compensation to be paid to them for such services, which shall not extend beyond June 30, 1965, as well as any other conditions for the rendering of such services and the nature of the latter; and likewise to engage in the same manner the secretarial services of persons with specialized knowledge and abilities, in accordance with the requirements and planning of their work; (2) to certify under his signature, if necessary for payment thereof through the Office of Administration of the Courts, the propriety and-, correctness of the disbursements incurred by the Committee in the services rendered and other authorized expenses.'
The Administrative Director of the Courts, through the officers of that Office designated therefor, shall furnish the Committee and its Chairman the technical counselling necessary in order that all the requirements governing the proper disbursement of public funds may be met in the process of contracting and payment of such services and other expenses.
*901It was so decreed by the Court as witnesses the signature of the Chief Justice.
(s) Luis Negrón Fernández Chief Justice
I attest:
(s) Ignacio Rivera General Secretary